REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, and 4-13 are allowed.
Claims 1 and 13 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the wherein, in the first mode, the response signal is formed from at least a portion of the received initial signal and a transfer function and / or the time offset are determined on the basis of at least a portion of the received response signals, wherein, in the second mode, the response signal is formed independently from the received initial signal, at least one received initial signal is transmitted via the data interface and at least one transfer function and / or the time offsets are determined on the basis of at least portion of the received response signals and at least a portion of the received and transmitted initial signals, and wherein, within each step sequence, the second carrier frequency corresponds to the first carrier frequency or differs from the first carrier frequency.
It is noted that the closest prior art Markhovsky et al. (US 20190342709, Nov. 7, 2019) shows the master receives the transponder transmission and down-converts the received si al back to the base-band signal using its RF.
It is noted that the closest prior art, Kluge et al. (US 20110006942, Jan. 13, 2011) shows the first frequency of the first signal and the second frequency of the second signal are spaced apart by an amount of the first and second intermediate frequency.
However, Markhovsky et al. and Kluge et al.  fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of AP# No. 16820201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464